920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester Wheeler CAMPBELL, Plaintiff-Appellant,v.UNITED STATES ATTORNEY'S OFFICE, Defendant-Appellee.
No. 90-1692.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Chester Wheeler Campbell, a pro se federal prisoner, appeals the district court's order denying his motion filed pursuant to Fed.R.Civ.P. 60(b).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory relief, Campbell sued the United States Attorney's Office, alleging that he was illegally arrested in violation of various constitutional rights.  The district court dismissed Campbell's complaint.  Campbell appealed the district court's decision, but this court dismissed the appeal for want of prosecution.  Campbell v. United States Attorney's Office, No. 88-1206 (6th Cir.  June 1, 1988).


3
Campbell subsequently filed a motion to vacate the district court's judgment pursuant to Fed.R.Civ.P. 60(b).  The district court denied Campbell's motion as untimely.  Campbell has filed a timely appeal.  He has also filed a motion requesting reversal of the district court's decision and a remand to that court for further proceedings.  In his brief, he requests the appointment of counsel.


4
Upon review, we conclude that the district court did not abuse its discretion in denying the motion.   In re Salem Mortgage Co., 791 F.2d 456, 459 (6th Cir.1986).


5
Accordingly, we deny Campbell's pending motions and his request for counsel, and affirm the district court's judgment for the reasons stated in the district court's order filed on May 15, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.